Earl Warren: Number 473, John H. Bingler, District Director of Internal Revenue, petitioner versus Richard E. Johnson et al. Mr. Weinstein.
Harris Weinstein: Mr. Chief Justice and may it please the Court. This federal income tax case comes to this Court on a writ of certiorari to the United States Court of Appeals for the Third Circuit. The issue involves the meaning of the words scholarship and fellowship grant which are used in Section 117 of the Internal Revenue Code of 1954. That section of the code allows the recipient to exclude the amount of scholarships or fellowships from his gross income. That is it makes scholarships and fellowships tax exempt. This case typifies a tax problem that seems to have arisen since the 1954 Code was adopted. At least, Congress in writing Section 117 in the legislative history showed no then awareness of this type of problem. It is basically this. It goes to the meaning of the words scholarship and fellowship in a commercial setting. Do those words encompass the situation where an employer gives his employee leave from his regular duties and continues the employee's regular salary or the greater part of it while the employee is taking a graduate degree on the subject matter of his employment, and at the same time, the employer obligates the employee to return to work for some specified minimum period of time. The issue comes to the Court because of a split of authority among the lower federal courts. The Fifth and Sixth Circuits and the Court of Claims have each sustained treasury regulations tending to the view that payments made in this type of commercial setting are not scholarships or fellowships. The Third Circuit in this case has rejected those regulations has ruled that these payments are scholarship or fellowship and has reversed a jury verdict in favor of the United States. The precise problem comes out at payments that the Westinghouse Electric Corporation made to the three respondents before this Court at a time when those respondents were on leave, working on doctoral dissertations. These amounts were paid pursuant to program available to engineers and scientists employed at the Bettis Atomic Power Laboratory at Pittsburg, Pennsylvania. That is a laboratory owned by the Atomic Energy Commission and most if not all of its activities seemed to be in the design of nuclear reactors for producing electric power. Westinghouse operates the laboratory under cost-plus contract with the Atomic Energy Commission. In this particular program that we're concern with here, and I think it's typical of similar programs, is intended as a testimony here shows to meet the needs that Westinghouse and the A.E.C. have for highly trained technical people to help them recruit these people to keep them over a long period of time and to keep them up to date on technical requirements of their job. The program that we're concerned with is broken into two phases. The first one which is called the work-study phase has not given rise to any tax dispute, at least up to now. At last for four years and it begins when the employee is accepted by Westinghouse into this Bettis program. In the case of two of the respondents, that occurred when they agreed to work for Westinghouse with the third respondent that occurred sometime after he had come to work for Westinghouse. During this four-year work-study phase, the employee holds down a regular job at the Bettis Laboratory and he attends classes part-time at either the University of Pittsburg or the Carnegie Institute of Technology, which I think since the events in this case, has become the Carnegie-Mellon University. Westinghouse pays the employee for 40 hours a week, but allows him eight hours weekly up to I think a total of 156 hours each year to go to class. Westinghouse pays his tuition fees during that period. At the end of this four-year period, employees are supposed to have met his preliminary requirements for the doctoral degree in engineering or science. When all his course work, his language studies are finished and he's pass the qualification examinations for the doctoral degree, he applies for a leave of absence to work on his dissertation. He receives a leave of absence if Westinghouse and the A.E.C. each approve the applicant, not all are approved, and if Westinghouse and the A.E.C. each approve his thesis topic which in the first instance approved by the University. If he is granted leave, he then agrees to come back to Westinghouse for some --
Abe Fortas: I beg your pardon. Is it clearly understood that they will approve his dissertation subject only if it is connected with the work of this particular plant? I think your brief indicates that.
Harris Weinstein: I believe Justice Fortas that the testimony which is our call on this topic was of a representative of the A.E.C. was that they wanted the topic to be work connected. Now, I think that has a broad scope and it certainly does not mean a topic of current use or of current concern to the laboratory, but I would suppose that it rather means a topic that by its nature helps the man learn better how to work on the problems at the laboratory.
Abe Fortas: But may I -- may I take it for granted and take it as not disputed that the dissertation topic is a topic that is of commercial interest to Westinghouse and official interest to A.E.C. in terms of its governmental assignment.
Harris Weinstein: I think Justice Fortas, I'll go too far if I said that it was of immediate commercial value at the time that is was performed. It may or may not be, and I think that work connected was used in the somewhat more general sense. Of the topics here were chosen by in this case were chosen by the respondents. They were generally related to the area of interest which I think were the areas were the respondents had worked generally speaking before taking their leave. The topics were approved by the A.E.C. and Westinghouse. There is apparently precedent for disapproval but it did not happened with any of these three respondents. Now in return for the this leave, the respondent agrees to return for a -- to Westinghouse at that is for a minimum period --
Abe Fortas: Let's say on page -- excuse me, but on page 3 of your brief and this is what it caught my eye. You say each applicant must be approved then the topic of his proposed thesis. It is reviewed to ensure that it is relevant to the work program of the laboratory, relevant to the work program of the laboratory.
Harris Weinstein: I think Justice Fortas that if there is a vagueness there; it is a vagueness that reflects the record. This record did not involve any topics that had been disapproved, denied beyond inquiring whether there was approved or whether there had ever been any instances of disapproval. I do not believe there was any inquiry into what might leave the A.E.C. and Westinghouse to disapprove a particular contract. And I don't want to suggest that the topics were viewed for immediate commercial benefit at that point. This minimum period of obligation after the leave was in the case of two respondents here, two years, and the case of the third, who came under an earlier version of the same program, he was committed to return to Westinghouse for one year after his leave. During the leave, Westinghouse pays all tuition and fees, and those amounts are not in dispute here. They have not been taxed and there is no contention that they should be taxed. The dispute goes to an amount that is paid calculated on the basis of prior salary and family size, and it ranges from 70% to 90% of prior salary, depending the low end, a single man at the high end demand with the wife and two or more children.
Byron R. White: Is there any indication of why it's less than his full salary?
Harris Weinstein: No, the record doesn't go into that. I suppose Justice White there could be a variety of reasons. It might just be an inducement to be done with his work and come back as soon as possible.
Byron R. White: You suppose that reflects any anticipated tax savings here right now?
Harris Weinstein: The record bears on that indirectly and showing that Westinghouse on advice of their tax counsel withheld taxes from this portion of the benefits. No one asked --
Byron R. White: So far as their conduct's concern, the answer is to comfort?
Harris Weinstein: Well, certainly, the record doesn't show that it was an anticipation of tax consequences. Now, this program is typical, yet the payments might not be. For example, the federal government sends a good number of civilian and military employees to school, many of whom study for degrees, and these people received their full salaries. Now, I think it rather hard to distinguish and defining a scholarship or fellowship between whether a man gets a 100% of his salary or 90% of one of the respondent -- as one of the respondents did here.
Byron R. White: But I suppose if some foundation had made these grants to these people in the same amounts, you wouldn't be here?
Harris Weinstein: No, because as I come to the statute, it's very specific on that and would -- if they are a degree candidate, it would be excluded. If they are not a degree candidate, it would be excluded up to 300 a month for 36 months.
Byron R. White: Well, for a degree candidate, the statute is nothing more specific about this and -- about a grant from the foundation and from a commercial source.
Harris Weinstein: I think the legislative history bears on this subject --
Byron R. White: (Voice Overlap) statute.
Harris Weinstein: No, the statute is completely neutral I would say on the -- what is --
Byron R. White: But you would draw a distinction --
Harris Weinstein: -- definittion.
Byron R. White: -- between a grant from a foundation and a grant from a company like this?
Harris Weinstein: Yes, I would and I would say that that supported by the expressions of opinion in the Committee Reports that Congress did not want to exempt. They didn't think it was exempting from tax what it call a continuing salary payments to an employee who was on leave from his regular job. And I really think that that legislative history is the basic support for the regulations that we are relying on here. Three respondents here were on leave at varying times between 1960 and 1962. Two of them for nine months, they receive $630.00 a month which was 80% of their prior salaries. The third one was on leave for a full year. He was -- he received during that period just under $9,700.00 and that was 90% of the salary he had been receiving before beginning the leave.
Potter Stewart: Do they actually move to the campuses of Carnegie Tech or the University of Pittsburgh or actually these are local universities, I suppose they continue to live at home, do they?
Harris Weinstein: Again Justice Stewart, I would suppose so these questions weren't ask. The laboratory is in Pittsburgh. They are restricted to the choice of these two universities to participate --
Potter Stewart: Both of which are local?
Harris Weinstein: And they are both local and of course, they've been going to classes there for four years at least before they take their leave.
Potter Stewart: And I understood you to say that the employer company paid the all the tuition and fees and that you concede. You can say that that was not taxable income (Voice Overlap)?
Harris Weinstein: Yes. I think that technically Justice Stewart, that might be includable in gross income, but at the same time they've been given a deduction for it under the educational expense provision, so it would be a wash there's been no dispute about that part of the case.
Potter Stewart: Was this -- as I understood your brief, you don't make any real distinction between or at least you don't make the distinction made by the respondent between a scholarship and a fellowship.
Harris Weinstein: As we say in our reply brief, we understand that distinction bet -- to rest on the idea that scholarship means degree candidate and fellowship means nondegree candidate, and we've just found no support for that kind of distinction (Voice Overlap).
Potter Stewart: Well the scholarship might be no candidate of any kind. It might be a man now traveling around because he got a nice type hand from the forth foundation.
Harris Weinstein: It might be, although --
Potter Stewart: It might be a former candidate --
Harris Weinstein: I think --
Potter Stewart: -- repeated candidate.
Harris Weinstein: I think it would come down to this. I would think that it would come down to this, and a grant to a -- an undergraduate I think is always called a scholarship. A grant to somebody who is not seeking any kind of degree is I think generally called a fellowship. When you go to graduate students, they could be either. The only definition that we found was in the catalog of M.I.T. which says that a scholarship in to a graduate student means something that just covers tuition, and the fellowship to a graduate student means something that covers tuition plus other things.
Potter Stewart: I thought that perhaps Congress meant the two generically to be different, that a scholarship was something that was given to somebody who was in school at any level, undergraduate or graduate level, or even high school, and that a fellowship grant, a fellowship grant was and could be given to somebody not -- not could immediate people -- might or might not be an academic person but did not have anything to do with school as such. That's the respondent's --
Harris Weinstein: That is their argument --
Potter Stewart: -- submission as I understand it.
Harris Weinstein: -- and I think our answer to what is two things. First, that we don't understand that that's ever been the any -- be accepted understanding of those words in any place, which would lead us to think that if Congress had meant that rather unusual distinction it would've been more direct than saying so. And the -- I think the other answer really comes down to why these regulations exist and perhaps I ought to turn to those because this case I think focuses on the validity of these regulations. The statute really has no definition, the statute. You're left on the statute I think to infer from why the statute was adopted and what Congress said about it how this sort of case ought to be resolve, and the treasury which has general rule in making power. It sought to use that power to fill what is really an interstice in the statute. And these regulations that the treasury has adopted were accepted by the controlling legal theory as a controlling legal theory by the district judge. They form the basis for instructions, for rulings on evidence and they -- and for that reason, I think that the basis for the regulations is the heart really of this case, and if those regulations are reasonable, if they're rational interpretations of the statute, then we would suggest that the treasury has properly exercise its power and drawing or rather hard line in what we would agree as a rather hard case of statutory interpretation. And if I -- these regulations if I can turn to their language, start out with a general definition that says generally speaking that a scholarship is an amount paid to allow student to pursue studies, a fellowship, to allow a student to pursue studies or research. And if the regulations stop there, this case wouldn't have arisen because these payments would have qualified. But the dispute focuses on two exceptions that are in these regulations and that --
Potter Stewart: As I looked at these regulations, they do seem to me, superficially at least to make very close to this distinction made by the respondent for whatever its worth, 17 –- 1.117-3 says scholarship is something which is given to a student, whether an undergraduate or a graduate, and dash, and fellowship, a fellowship grant generally means an amount paid or allowed to an individual to aid him under pursuit.
Harris Weinstein: Of study or --
Potter Stewart: One student and the others any --
Harris Weinstein: But individual I would suggest --
Potter Stewart: It must be some reason for the difference in language.
Harris Weinstein: Oh! I think the reason is that an individual could be either; it could be a student or a non-student. I don't believe that these regulations were intended in that subparagraph C to not apply to a student but rather the word individual was used to encompass student as well as somebody who is not. And I think that that would agree with the general understanding of fellowship which might be to a graduate student or might not be. The exceptions which are also set out in our appendix to these general definitions are twofold. One says that a scholarship or fellowship does not include amounts that represent compensation for past, present, or future employment services. And the second says that a scholarship or fellowship does not encompass amounts that are paid to finance study or research undertaken and the words are primarily for the benefit of the grantor. Now, both of these exceptions represent generalizations of concerns or the Congress evidence or things that Congress did when it was drafting this part of the revenue code. This part of the code was a direct response to some very specific problems that the treasury had in years preceding 1954. And these were how to treat amounts of paid research and teaching assistance and how to treat foundation grants to the nonstudent, often a -- an established research or a professional who wanted to continue his area of activity. The only way of doing this before 1954 was to apply concepts of gift, and 39 Code is now if a gift was intended, the amount was not taxable. Now, the difficulty with this was that it was a rather anomalous approach. As things worked out, the foundation grant to an established professional which is of reasonably substantial amount of proceeds from what could be called the disinterested generosity, so, it is a gift. The small amounts paid graduate students who are required to teach or do research are pay to an employee, so those are taxed. This is a sensible interpretation of gift, but in terms of tax policy in terms of what one might want to exempt or not exempt is questionable whether this make sense. It was against this background at Section 117 was adopted. It has in its first sections, 117 (a), a general exclusion to amounts paid as scholarships or fellowships. Then Section 117 (b) expressly deals with these two problems, 117 (b) (1) deals with the research assistant or teaching assistant, and it expressly provides that amounts paid to that type of person are to be taxed unless that person is performing duties for example practice teaching that it require of all candidates for the degree including those of course who would not have fellowships or scholarships. Now, in drafting these provisions, Congress set two things, and the parts of the regulations that we're concerned with here represent generalizations of what Congress set. In dealing with the nondegree candidates in establishing this $300.00 per month exclusion, both houses of Congress in their Committee Reports said that they did not intend to grant exclusions for amounts that could fairly be called continuing payments of salary during a period when the recipient is on leave from his regular job. That's the language of the House Report; it is essentially repeated in the Senate Report. And the House did this on the context of a -- an objective formula which have would have excluded fellowships only if the fellowship grant and the employee's compensation from a prior employer were less than 75% of its prior salary. The Senate changed the formula, but expressed the same general idea. And the reason the Senate changed the formula does not bear on this case. It's because it was called to the Senate's attention that certain people for example, people who just got a medical degree and we're giving -- being given a fellowship would under the House formula had been taxed because they had no real income before they started on their research or post-doctoral fellowship. Now, the part of the regulation, this -- excludes from the fellowship or scholarship compensation for past, present or future services, we suggest has its direct antecedent in this aspect of the legislative history. Congress was quite clear that it did not want to exempt payments of salary while the recipient is on leave from his regular job, and we suggest that in this part of the regulation, the treasury is quite directly implemented that expression of congressional concern. The second part of the regulation which speaks of the primary purpose of the grant comes out of the legislative history of Section 117 (b) (1) which taxes amounts pay to teaching and research assistance. Now, that exemption does not apply if the teaching or research is required of everybody who is a candidate for the degree, even if he doesn't have a scholarship. In Congress in explaining that dichotomy said that it was drafting the statute so that it would not tax a grant which involves research or teaching services perform primarily for the training and education of the recipient, so that the second exclusion of the regulations finds its direct antecedent and not portion of the legislative history. So what we have is a treasury attempt to synthesize and give expression to the general concerns that Congress showed in drafting this statute. There are several arguments made against this, both by respondent and by the court below which I'd like to deal with very briefly. Congress said that it was trying to avoid a case-by-case inquiry into the existence of gift, and from this, it's been suggested and argued that Congress was trying to avoid a case-by-case inquiry into anything, even compensation. We find no support for that in the legislative history, none has ever been cited. Congress on rather make clear that it did not want to let compensatory or bargain for arrangement escape tax, and this is the effect of the treasury regulations as to support that purpose. The second point which I think is really at the basis of the Third Circuit opinion here is the view that Congress in Section 117 wanted to do everything it could to encourage education, and that the interpretation rendered below encourages education. What is true that Congress wanted to encourage education through certain tax incentives, but that is not the function of Section 117. Congress has attempts to encourage education are in other parts of the code in Section 501 which establishes tax -- allows tax-free foundations in educational institutions, and in Section 117 which allows deductions for donations to that sort of organization. Neither of these bear on this case which is a commercial enterprise arises in a commercial setting in a bargain for arrangement.
Abe Fortas: May I ask you --
Harris Weinstein: Yes.
Abe Fortas: -- this question? Suppose an employee of Westinghouse went to his superiors and he said, “I want to take a year off to work on my doctoral thesis.” And they said, “Well, that's fine. Westinghouse likes to encourage its young people and we'll give you scholarship, let's say $10,000.00.” And so, they just give him $10,000.00, nothing more, those are the total facts. How would that be treated?
Harris Weinstein: With no quid pro quo.
Abe Fortas: No quid pro quo.
Harris Weinstein: He wasn't promised that one he first came to work.
Abe Fortas: No.
Harris Weinstein: He was not obligated to come back.
Abe Fortas: No, Westinghouse says we --
Harris Weinstein: I do not think --
Abe Fortas: (Voice Overlap) thing we'd give you a scholarship of $10,000.00.
Harris Weinstein: I don't think that we would assert that that is compensation --
Abe Fortas: But really what you settle down to hear are the -- is the intimate time between the terms and conditions of employment in Westinghouse business interest and the payments made here on the one hand and the time between the payments made here and the usual or ordinary compensation or the personal on the other.
Harris Weinstein: Yes. We rely on that bundle of facts and I think that bundle is typical of a case as we've been litigating. Thank you.
Earl Warren: Mr. Larrimer.
James C. Larrimer: May it please the Court. If I may, I would like to direct my initial comments to the question which was told by Mr. Justice Fortas along the selection of the thesis topic. The selection of the topic itself is confined to the area in which the scholarship was granted, and this is the requirement of Westinghouse that it be in engineering field. That's the broad limit of the topic itself. The selection of the thesis --
Abe Fortas: Well, the Government says some quite a lot more specific than that, the Government says something much more specific than that.
James C. Larrimer: They say it Your Honor, yes.
Abe Fortas: Well, I haven't got a chance to check into the record, but the Government says it's got to be connected with the -- it has to be relevant to the work program of the laboratory, and do you say the record does not support that?
James C. Larrimer: The record does not support that. The record -- the testimony of the witness was that it must be of general interest and very general in nature, I think for the exact terms that were used by the witness. The thesis topic is essentially a learning process or a teaching process. The university as a condition of granting the degree of a doctor of philosophy must be satisfied that these men have the ability to undertake what they call original research. They must first select the topic, and in selecting the topic, they must make a search of the records in order to ascertain that this particular topic has not been researched before. And this selection must be made and submitted to the faculty and the university for approval. And after the selection is approved as constituting original research, then the individual student is permitted to pursue his research in order to secure an answer to the problem he has selected.
Earl Warren: Well, the company does have the right to determine whether or not the proposal of the employee for a thesis is to be permitted.
James C. Larrimer: The program, yes Your Honor. The program under which the scholarship is granted states that the topic should be of interest to Bettis Atomic Energy and it should be submitted to them for approval. So that they do have --
Earl Warren: In other words, he isn't entirely a free agent to acquire a doctorate without regard to his work. Suppose from atomic energy, he wanted to write a thesis on English.
James C. Larrimer: It would not be approved --
Earl Warren: Would not be approved at all?
James C. Larrimer: -- because -- that's true Your Honor.
Earl Warren: Because there is no specific interest to the company in that?
James C. Larrimer: Well, not for that reason, but for different reason, and that is this, that when these individuals, when these students are accepted under this scholarship program, they are accepted as a candidate for a degree in the Department of Engineering and Science, and necessarily, their thesis topic must be involved with a topic which is in that department.
Earl Warren: Well, does that interest only as general as science, anything in science whether it reflect to do work or not would be approve?
James C. Larrimer: Yes.
Earl Warren: Of necessity, they have to approve it.
James C. Larrimer: No, the program does not say that. The program can be terminated at any time by Westinghouse for any reason. There's no vested interest in the student and continuation of the program. Westinghouse has a right to continue or to discontinue it at anytime for whatever reason they choose, but the testimony of the -- in that court below was that it had to be an engineering and it could be a very general nature related to the Westinghouse or Bettis Atomic Laboratory which of course was involved with the engineering principles, scientific principles. Now, the Government's premise which is stated throughout his brief and stated unequivocally is that Congress plainly intended that the view that the exclusion would not apply to grants that our in affect merely famous of a salary during a period or the recipient is on leave from his regular job. Now, this statement is repeated again and again. As repeated again on page 9 of their brief, has repeated again on page 12, repeated again on page 18, on page 21, on page 30, and on page 4 and 8 of the reply brief. Now, I suggest to this Court that the statement is not supported by the legislative history and directing my argument to that aspect of it. In the backdrop of this case --
Earl Warren: We'll let you start that in the morning. We'll recess now Mr. Larrimer.
James C. Larrimer: Very well, sir.